      Case: 1:20-cr-00293 Document #: 5 Filed: 07/23/20 Page 1 of 4 PageID #:33




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                   No. 20 CR 293
                 v.
                                                   Magistrate Judge Maria Valdez
 RAHUL SHAH

              STIPULATED PROTECTIVE ORDER GOVERNING DISCOVERY

         Upon the motion of the UNITED STATES and defendant RAHUL SHAH (collectively,

the “parties”), pursuant to Fed. R. Crim. P. 16(d), it is hereby ORDERED:

         1.     This case involves records that contain social security numbers, home addresses,

personal telephone numbers and similar types of private personal information about individuals

not charged in this case (“personal private information”). In order to protect this personal private

information, all of the materials provided by the United States in preparation for, or in connection

with, any stage of the proceedings in this case (collectively, “the materials”) are subject to this

protective order and may be used by defendant SHAH and SHAH’s counsel (defined as counsel

of record in this case) solely in connection with the defense of this case, and for no other purpose,

and in connection with no other proceeding, without further order of this Court, except as provided

below.

         2.     SHAH and SHAH’s counsel may use the materials without any of the restrictions

present in this order if counsel redacts the record to be used or shared so that no personal private

information remains in the record (except that the name may be left unredacted). Such a redacted

record can be filed in Court without the need for sealing the record. For unredacted records that

contain personal private information, SHAH and SHAH’s counsel shall not disclose such materials

or their contents directly or indirectly to any person or entity other than (a) persons employed to
      Case: 1:20-cr-00293 Document #: 5 Filed: 07/23/20 Page 2 of 4 PageID #:34




assist in the defense such as experts and consultants, the entities and the employees of those entities

for which the PPP loans were submitted, (b) persons who are interviewed as potential witnesses,

(c) counsel for potential witnesses, (d) counsel in a joint defense agreement with SHAH’s counsel

and their clients; and (e) other persons to whom the Court may authorize disclosure (collectively,

“authorized persons”). Due to the COVID-19 pandemic and the need to maintain social-distancing,

authorized persons may be provided with unredacted copies of the materials as necessary to

prepare the defense, after they agree to be bound by the agreement to protect the personal private

information attached hereto as Exhibit A. SHAH’s counsel shall maintain a copy of the signed

Exhibit As and may, if required, file those executed Exhibit As with the Court under seal and in

camera without serving the government with the filing.

       3.      SHAH, SHAH’s counsel, and authorized persons shall not copy or reproduce the

materials except in order to provide copies of the materials for use in connection with this case by

defendant, defendant’s counsel, and authorized persons. Such copies and reproductions shall be

treated in the same manner as the original materials.

       4.      SHAH, SHAH’s counsel, and authorized persons shall not disclose any notes or

records of any kind that they make in relation to the contents of the materials, other than to

authorized persons, and all such notes or records are to be treated in the same manner as the original

materials.

       5.      Before providing materials to an authorized person, SHAH’s counsel must provide

the authorized person with a copy of this Order.

       6.      Upon conclusion of all stages of this case, all of the materials and all copies made

thereof shall be disposed of in one of three ways, unless otherwise ordered by the Court. The

materials may be (1) destroyed; (2) returned to the United States; or (3) retained in SHAH’s

                                                   2
      Case: 1:20-cr-00293 Document #: 5 Filed: 07/23/20 Page 3 of 4 PageID #:35




counsel’s case file The Court may require a certification as to the disposition of any such materials.

In the event that the materials are retained by defense counsel, the restrictions of this Order

continue in effect for as long as the materials are so maintained, and the materials may not be

disseminated or used in connection with any other matter without further order of the Court.

       7.      To the extent any material is produced by the United States to SHAH or SHAH’s

counsel by mistake, the United States shall have the right to request the return of the material and

shall do so in writing. Within five days of the receipt of such a request, SHAH and/or SHAH’s

counsel shall return all such material if in hard copy, and in the case of electronic materials, shall

certify in writing that all copies of the specified material have been deleted from any location in

which the material was stored.

       8.      The restrictions set forth in this Order do not apply to documents that are or become

part of the public court record, including documents that have been received in evidence at other

trials, nor do the restrictions in this Order limit SHAH’s counsel in the use of discovery materials

in representing their client in judicial proceedings in this case.

       9.      Nothing contained in this Order shall preclude any party to this Order from applying

to this Court for further relief or for modification of any provision hereof.

                                               ENTERED:




                                               Honorable Maria Valdez
                                               Magistrate Judge, United States District Court for the
                                               Northern District of Illinois

DATED: July 23, 2020




                                                   3
      Case: 1:20-cr-00293 Document #: 5 Filed: 07/23/20 Page 4 of 4 PageID #:36




                                    Exhibit A in U.S. v. Shah


         I, _____________________, have read the Court’s order and have received a copy of it.
I agree to be bound by its terms. I understand that the materials I have received contain personal
private information about persons other than me. I will not share, distribute or use any such
personal private information. If I do, I can be held in contempt of court for violating the Court’s
protective order in this case. When done with the materials I received in this case, I agree to
destroy them or return them to counsel for Rahul Shah. I will provide a signed copy of this
agreement to counsel for Rahul Shah.


_________________
Date



__________________
Printed Name


__________________
Signature


__________________
Address
